DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 04/11/2022 has been entered. Claims 1-20 and 35-40 have been cancelled. Claims 41-46 are newly added. Claims 21-34 and 41-46 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 04/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat 9,960,328 and US Pat 10,490,716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-34 and 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests providing a lower redistribution structure comprising a redistribution structure top side, and a redistribution structure bottom side, wherein the redistribution structure top side comprises first conductive pads; coupling a component bottom side of a first component to the first conductive pads of the redistribution structure top side, wherein the first component comprises a component top side, the component bottom side a first radiation circuit; and
providing a transmissive layer comprising a transmissive layer top side and a transmissive layer bottom side, wherein the transmissive layer top side contacts the redistribution structure bottom side, wherein the transmissive layer comprises a window region that permits passage of radiation between the transmissive layer top side and the transmissive layer bottom side, wherein the first radiation circuit is vertically aligned with the window region for the radiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892